DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “should be”.  The phrase is not positive limitation.  Appropriate correction is required.
Claim 1 is objected to because of the limitation: “time related positions of said path”.  It is suggested to amend the limitation to “time related varying positions of said path”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "said tracked time related position" and “the transmitter”.  There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scofield et al. (US 2014/229255 A1) in view of Ebersberger et al. (US 2009/259528 A1).
Regarding claim 1, Scofield discloses a method to generate protected conditions that reduce dependency of simulated traffic predictions, based on on-line Dynamic Traffic Assignment (DTA), on stochastic route choice models - by discouraging disobedience to anonymous dynamic navigation applying path controlled trips wherein non-anonymous incentives that are related to a level of disobedience to path controlled trips are applied while enabling trip and disobedience details to remain anonymous (no patentable weight has been given to the preamble since the limitations recited in the preamble do not directly tie with limitations recited in the body of the claim.  And, the recited method is broadly considered and interpreted in view of the recited limitations, only), the method comprising: 
a. receiving by in vehicle apparatus data associated with time related varying positions of a path (e.g. [0035]: track movement and/or position of users) which should be developed according to dynamic path updates received by an in-vehicle driving navigation aid (e.g. [0022, 0025, 0032, 0041]: navigation devices in vehicle for receiving navigation information), 
b. tracking and storing positions of the vehicle along a trip by in vehicle apparatus (e.g. [0049]: position information is stored within recipient devices for later transferring to the route monitoring component), 
c. comparing by an in-vehicle apparatus said tracked time related positions with time related positions of said path that should be developed according to dynamic path updates, and determining according to said comparison an incentive related value (e.g. [0035, 0049, 0070, 0078-0079]: points are awarded or deducted or reduced based on whether user avoided the route agreed upon or stayed at suggested alternate route, during specified time window), 
d. transmitting by in-vehicle apparatus said incentive related value through a commercial communication network (e.g. [0028, 0078-0079]: transmitting points to user by private network, such as cellular connections of user device [0027]), 
e. Transmitting as part of an Authentication Confirming Process (ACP) (broadly interpreted as authentication process for identifying vehicle or user) a request for Robust Authentication Characteristic (RAC) (broadly interpreted as data for identifying vehicle or user) (e.g. [0041]: license plates are read to monitor vehicle/user movement).
Scofield fails to disclose, but Ebersberger teaches the transmitted data is a non anonymous transmitted data which includes no trip related position data, and wherein the transmitter is associated with a personally charged SIM profile or eSIM profile which its assigned IP address associated with non-anonymous transmission is virtually randomly related to an assigned IP address associated with anonymous transmission from the vehicle (e.g. [0012]: randomly assigned IP addresses). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Scofield with the teachings of Ebersberger to anonymize sensitive data so as to enhance data privacy during transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688